I concur in the decision that the trial court committed error, as disclosed in the opinion. This error is so basic that its correction might involve a substantial change in the course of the presentation of the case to the trial court and its decisions therein, hence I am unwilling to share the responsibility of rendering the further decision finally disposing of the case on the present record, notwithstanding the error. The judgment should be reversed and the cause remanded for further proceedings.